Wayne App. Nos. 01CA0046 and 01CA0047, 2002-0hio-3404. This cause is pending before the court on appeal and cross-appeals from the Court of Appeals for Wayne County. Upon consideration of the motions of appellees National Union Fire Insurance Company and Scottsdale Insurance Company and the motion of appellee/cross-appellant Federal Insurance Company for additional time for oral ' argument currently scheduled for May 13, 2003,
IT IS ORDERED by the court that the motions be, and hereby are, granted only to the extent that time for oral argument be extended to 20 minutes per side and that the appellees/eross-appellants shall share the allotted time.
Cook, J., not participating.